F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 21, 2006
                                    TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                           Clerk of Court

 M ICHAEL J. TAYLOR,

          Plaintiff-Appellant,

 v.                                                       No. 05-3027
                                                          (D. Kansas)
 KATHLEEN SEBELIUS, Governor                      (D.Ct. No. 04-CV-3063 KHV)
 for Kansas; PH ILL KLINE, Attorney
 G eneral for K ansas; JO H N /JA NE
 DOES, any party to suit which are
 Other Representatives for the State of
 Kansas; RO GER W ERH OLTZ,
 Secretary of Corrections,

          Defendants - Appellees.



                             OR D ER AND JUDGM ENT *


Before KELLY, O’BRIEN, and TYM KOVICH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      M ichael J. Taylor, an inmate at the W infield Correctional Facility in

W infield, Kansas, brought a pro se action pursuant to 42 U.S.C. § 1983. He

claimed the application of the Kansas regulation imposing a $25.00 monthly

supervision fee on parolees is an unlaw ful bill of attainder and violated his rights

under the Ex Post Facto Clause and the Fifth, Eighth and Fourteenth Amendments

of the United States Constitution and analogous provisions of the Kansas

Constitution. The Defendants, Kathleen Sebelius (Governor of the State of

Kansas), Phill Kline (K ansas’ A ttorney General), and Roger W erhotz (Secretary

of the Kansas D epartment of Corrections) filed a motion for summary judgment,

which the district court granted. Exercising jurisdiction pursuant to 28 U.S.C. §

1291, we affirm.

Background

      Taylor has been convicted three times in Kansas state court. On January

28, 1985, he pled guilty to the sale of cocaine and received a suspended sentence.

On September 2, 1987, he pled guilty to possession of cocaine and again received

a suspended sentence. On January 29, 1990, Taylor pled guilty to possession of

cocaine after a previous conviction and received a sentence of fifteen years to life

in prison, to run consecutive to any sentence he received for his 1985 and 1987

convictions. In M arch 1990, the state court found he had violated the terms of his

suspended sentences on the 1985 and 1987 convictions. The court re-sentenced

                                          -2-
him to indeterminate sentences of five to twenty years for each conviction and

ordered the sentences to run consecutive to each other. In June 1990, the court

reduced Taylor’s sentence on the 1990 conviction to five to twenty years in

prison, but reaffirmed the sentence would run consecutive to his sentences for the

1985 and 1987 convictions.

       In 1998, the Kansas Parole Board released Taylor on parole. Pursuant to §

44-5-115(b) of the Kansas Administrative Regulations, the Kansas Department of

Corrections (KDOC) charged Taylor a monthly parole supervision fee of $25.00.

On M ay 24, 2000, Taylor’s parole was revoked. During the following period of

incarceration, the KDOC deducted $50.00 from his inmate trust account to satisfy

the October and November 1999 supervision fees. 1 Taylor was again released on

parole on November 2, 2000. However, his parole was revoked on July 17, 2001.

On September 3, 2002, Taylor was paroled for a third time. This parole was

revoked on December 23, 2002. In February 13, 2003, the KDOC deducted




       1
         Pursuant to Internal Management Policy and Procedure (IMMP) § 04-106,
outstanding fees from a previous incarceration or post-incarceration supervision shall be
assessed upon the offender’s re-entry into KDOC custody. Although the policy has been
amended several times since it became effective in 1998, its substance has remained the
same.
       On appeal, Taylor states he paid the monthly supervision fees from March 1999
through September 1999. The Inmate Fee History documents do not reflect such
payment. Because indigent offenders are exempt from the payment of supervision fees,
see IMPP § 14-107, Defendants suggest the absence of such payment records may well
indicate Taylor’s indigent status. Taylor insists he was not indigent at that time. In any
event, the only fees at issue in 1999 are the October and November fees.

                                            -3-
$25.00 from Taylor’s account for satisfaction of his October 2002 supervision

fees.

        On February 20, 2004, Taylor filed a pro se complaint in the United States

District Court for the District of Kansas pursuant to 42 U.S.C. § 1983. 2

Specifically, he claimed: (1) Kan. Admin. Regs. § 44-5-115(b) violates the

constitutional prohibition on ex post facto law s because at the time of his

convictions Kansas did not impose a supervision fee; (2) as applied to him, Kan.

Admin. Regs. § 44-5-115(b) is an unlawful bill of attainder; and (3) by deducting

supervision fees from his prison inmate account, Defendants subjected him to

cruel and unusual punishment in violation of the Eighth Amendment, unlaw fully

took his property in violation of the Fifth Amendment’s Takings Clause, and

violated his right to procedural due process and equal protection under the Fifth

and Fourteenth Amendments.

        On September 10, 2004, Defendants moved for summary judgment on

Taylor’s claims, arguing no material issues of fact remained, Taylor failed to

demonstrate a violation of a constitutional right, and they were entitled to

Eleventh A mendment immunity. The district court granted the Defendants’

motion for summary judgment and on December 29, 2004, the court entered

judgment dismissing the case. See Taylor v. Sebelius, 350 F.Supp.2d 888 (D.



        2
     Taylor also named as defendants unidentified John/Jane Does who implement the
KDOC’s policies, practices and procedures.

                                         -4-
Kan. 2004). This timely appeal followed.

Standard of Review

      “W e review de novo the district court’s grant of summary judgment,

viewing the record in the light most favorable to the party opposing summary

judgment.” Neal v. Lewis, 414 F.3d 1244, 1247 (10th Cir. 2005). “Summary

judgment is appropriate if there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Id. (citing Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986), and F ED . R. C IV . P. 56(c)). Because

Taylor represents himself on appeal, w e construe his pleadings liberally. Id.

Discussion

      In 1994, the Kansas legislature passed a bill authorizing the KDOC to

impose fees on inmates and former inmates on supervision. Specifically, Kan.

Stat. Ann. § 75-52,139 provides:

      The secretary of corrections is hereby authorized to adopt rules and
      regulations under which offenders in the secretary’s custody may be
      assessed fees for various services provided to offenders and for
      deductions for payment to the crime victims compensation fund.

In accord, the secretary issued a regulation which provides in relevant part:

      (b) Every offender under the department’s parole supervision . . . shall
      be assessed a supervision service fee of . . . 25 dollars per month. . . .
      A portion of the supervision service fees collected shall be paid to the
      designated collection agent(s) . . . . Twenty-five percent of the
      remaining amount collected shall be paid . . . to the crime victim s
      compensation fund. The remaining balance shall be paid to the
      department’s general fees fund for the department’s purchase or lease
      of enhanced parole supervision services or equipment. . . . The
      department shall establish criteria for the identification of indigent

                                         -5-
       offenders who shall be exempt from this subsection of the regulation.

K AN . A DMIN . R EGS . § 44-5-115(b). The procedures to collect the supervision

fees are found in IM PP § 14-107, which reiterates that indigent offenders are not

required to pay a supervision fee. In addition, IM PP § 12-127 provides that the

KDOC w ill provide basic hygiene supplies to indigent inmates. Finally, IM PP §

04-106 states that outstanding fees or charges from a previous incarceration or

supervision shall be assessed upon the offender’s re-entry into KDOC custody.

       On appeal, Taylor relies on the arguments raised in his complaint. 3 W e

address each claim in turn.

       1.     Ex Post Facto Claim

       Taylor alleges Kan. Admin. Regs. § 44-5-115(b) violates the constitutional

prohibition on ex post facto laws because at the time of his convictions, Kansas

did not impose a supervision fee. “W e review a challenge to a statute under the

Ex Post Facto Clause de novo.” Femedeer v. Haun, 227 F.3d 1244, 1248 (10th

Cir. 2000).



       3
         Taylor also contends the district court erred in staying discovery in the case until
the dispositive motions were decided. He claims discovery was necessary to present
evidence regarding Defendants’ Eleventh Amendment immunity defense. Because we
determine Taylor failed to state a claim on the merit, we need not reach the Eleventh
Amendment issue and this argument is moot.
       In addition, Taylor filed a cross-motion for summary judgment. The district court
did not make a specific ruling on Taylor’s motion. However, when the district court
granted summary judgment in favor of Defendants, its decision necessarily denied
Taylor’s cross-motion for summary judgment. Because we affirm summary judgment in
favor of the Defendants, our decision affirms the district court’s implied ruling as well.

                                             -6-
      Article I, § 10 of the United States Constitution prohibits the States from

passing any “ex post facto Law.” U.S. C ONST . art. I, § 10, cl. 1. “[T]he Ex Post

Facto Clause incorporated ‘a term of art with an established meaning at the time

of the framing of the Constitution.’ In accordance with this original

understanding, . . . the Clause is aimed at laws that ‘retroactively alter the

definition of crimes or increase the punishment for criminal acts.’” Cal. Dep’t of

Corr. v. M orales, 514 U.S. 499, 504 (1995) (quoting Collins v. Youngblood, 497

U.S. 37, 41, 43 (1990)). The focus is “on whether any such change alters the

definition of criminal conduct or increases the penalty by which a crime is

punishable.”   Id. at 506 n.3. Thus, we must first determine whether the intent of

the Kansas legislature was to establish a civil or criminal penalty and, if a civil

penalty was intended, “we must then inquire whether there exists the ‘clearest

proof’ that the measure is so punitive in purpose or effect as to override the

legislature’s intent.” Femedeer, 227 F.3d at 1249. In doing so, we consider “(1)

whether the sanction involves an affirmative disability or restraint; (2) w hether it

has historically been regarded as a punishment; (3) whether it comes into play

only on a finding of scienter; (4) whether its operation will promote the

traditional aims of punishment— retribution and deterrence; (5) whether the

behavior to w hich it applies is already a crime; (6) whether an alternative purpose

to which it may rationally be connected is assignable for it; and (7) w hether it

appears excessive in relation to the alternative purpose assigned.” Id. (quotations

                                          -7-
omitted).

      In Roark v. Graves, the K ansas Supreme Court held that Kan. Admin. Regs.

§ 44-5-115(a), which imposes a $1.00 monthly fee to administer an inmate trust

account, does not violate the Ex Post Facto Clause. 936 P.2d 245, 247-48 (Kan.

1997). To reach its conclusion, the Kansas Supreme Court cited to the testimony

of Charles Simmons, former Secretary of the KDOC, who testified before the

Kansas Senate Judiciary Committee in support of the bill (which eventually

became Kan. Stat. Ann. § 75-52,139) authorizing the collection of fees for

services from offenders in KDOC custody. Simmons testified in part as follows:

      Assessing fees to offenders is based on a belief that offenders should be
      accountable for their actions, and contributing to the costs of
      incarceration or supervision are important components of establishing
      that accountability.

Id. (quotations omitted). The Roark court concluded that Kan. Admin. Regs. §

44-5-115(a) is reasonably related to the goals outlined by Simmons and that the

“procedure reasonably prepares [inmates] for reentry into the social and economic

system of the community upon leaving the correctional institution.” Id. at 248.

      W e agree with the district court that Roark can be applied to the

supervisory fees at issue here.

      Both fees are based on the same authorizing statute, K.S.A. §
      75-52,139, and are part of the same regulation, K.A.R. §
      44-5-115(a)-(b). . . . [T]he monthly supervision fee cannot be described
      as punitive in nature. The Kansas legislature did not intend that the fee
      be punitive and the fee is not so extreme as to constitute punishment.
      The supervision fee is modest and the regulation specifically exempts
      indigent offenders. Finally, collection of the supervision fee is

                                         -8-
           reasonably related to legitimate penological interests, i.e. holding
           offenders accountable for their actions, and the fee bears a rational
           relation to the goal of compensating the State of K ansas for its costs.

   Taylor, 350 F.Supp.2d at 896 (citations omitted). It is clear the Kansas

   legislature intended Kan. Admin. Regs. § 44-5-115 to be a civil penalty. After

   considering the factors set forth in Femedeer, it is also apparent that § 44-5-115 is

   not “so punitive in purpose or effect” as to override this intent. Thus, we affirm

   the district court’s grant of summary judgment to D efendants on Taylor’s ex post

   facto claim.

      2.       Eighth Amendment

      Taylor also claims he was subjected to cruel and unusual punishment in

violation of the Eighth Amendment 4 because the removal of funds from his prison

account left him without the funds necessary to purchase items for his basic hygiene.

Prison conditions may amount to cruel and unusual punishment if they “deprive

inmates of the minimal civilized measure of life’s necessities.” Rhodes v. Chapman,

452 U.S. 337, 347 (1981). To succeed on his claim, Taylor must show Defendants

subjected him to conditions posing a “substantial risk of serious harm” and they had

a “sufficiently culpable state of mind.” Gonzales v. M artinez, 403 F.3d 1179, 1186

(10th Cir.) (quotations omitted), cert. denied, 126 S.Ct. 624 (2005).

      The district court carefully reviewed the amounts in Taylor’s account

           4
           The Eighth Amendment states in full: “Excessive bail shall not be required, nor
   excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. C ONST.
   amend. VIII.

                                            -9-
throughout the time his supervisory fees were deducted. Taylor, 350 F.Supp.2d at

892-93. It concluded that “a reasonable jury could find that plaintiff was unable to

purchase basic hygiene items from February 13 through February 25, 2003, when he

had approximately $3.00 in his inmate trust account,” assuming $3.00 was

insufficient to purchase the items. Id. at 894. Nonetheless, as the district court

determined, because the prison provides basic necessities to indigent inmates without

charge, see IM PP § 12-127, and Taylor does not claim he requested or was denied

this accommodation, he cannot show the necessary deprivation or that Defendants

acted with the requisite culpable state of mind. Thus, his claim must fail. See

Fitzgerald v. Corr. Corp. of America, 403 F.3d 1134, 1143 (10th Cir. 2005) (alleged

conduct of treating physician “did not amount to an act or omission sufficiently

harmful to evidence deliberate indifference to serious medical needs”) (quotations

omitted). W e affirm summary judgment in favor of Defendants on Taylor’s Eighth

Amendment claim.

      At this point, we note the district court determined Taylor’s remaining claims

were not addressed in Defendants’ motion for summary judgment. Consequently, the

district court reviewed these claims sua sponte and determined they should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. W e

review de novo a dismissal pursuant to § 1915(e)(2)(B). Perkins v. Kan. Dep’t of

Corr., 165 F.3d 803, 806 (10th Cir. 1999). W e accept the allegations in the

complaint as true and construe them in the light most favorable to the plaintiff. Id.

                                          -10-
However, “we are not bound by conclusory allegations, unwarranted inferences, or

legal conclusions.” Hackford v. Babbitt, 14 F.3d 1457, 1465 (10th Cir. 1994).

Dismissal is appropriate “where it is obvious that the plaintiff cannot prevail on the

facts he has alleged and it would be futile to give him an opportunity to amend.”

Perkins, 165 F.3d at 806. W ith this standard in mind, we review Taylor’s remaining

claims.

      3.     Bill of Attainder

      A bill of attainder is “a law that legislatively determines guilt and inflicts

punishment upon an identifiable individual without provision of the protections of a

judicial trial.” Selective Serv. Sys. v. M inn. Pub. Interest Research Group, 468 U.S.

841, 846-47 (1984) (quotations omitted); see Bledsoe v. United States, 384 F.3d

1232, 1238 (10th Cir.), cert. denied, 543 U.S. 810 (2004). To determine w hether a

statute comes within this definition, there are three necessary inquiries: “(1) whether

the challenged statute falls within the historical meaning of legislative punishment;

(2) whether the statute, viewed in terms of the type and severity of burdens imposed,

reasonably can be said to further nonpunitive legislative purposes; and (3) whether

the legislative record evinces a congressional intent to punish.” Selective Serv. Sys.,

468 U.S. at 852 (quotations omitted). As discussed above, the regulation authorizing

supervisory fees is not punitive in nature, but rather, reasonably serves a legitimate

nonpunitive legislative purpose. For these reasons, we affirm the dismissal of

Taylor’s bill of attainder claim.

                                           -11-
      4.     Takings

      Taylor alleges the deduction of the supervision fees from his account violates

the Takings Clause of the Fifth Amendment which provides: “[N]or shall private

property be taken for public use, without just compensation.” U.S. C ONST . amend.

V. Its purpose “is to prevent the government from forcing some people alone to bear

public burdens which, in all fairness and justice, should be borne by the public as a

whole.” Pittsburg County Rural Water Dist. No. 7 v. City of M cAlester, 358 F.3d

694, 718 (10th Cir. 2004) (quoting E. Enters. v. Apfel, 524 U.S. 498, 522 (1998)).

“A party challenging governmental action as an unconstitutional taking bears a

substantial burden” and we evaluate a regulation’s constitutionality by examining

“the justice and fairness of the governmental action.” Id. (quotations omitted).

“[T]he Supreme Court has identified several factors . . . that have particular

significance: the economic impact of the regulation, its interference with reasonable

investment backed expectations, and the character of the governmental action.” Id.

(quotations omitted).

      The Supreme Court has specifically held the character of the governmental

action here constitutional. In United States v. Sperry Corp., it stated, “[A]

reasonable user fee is not a taking if it is imposed for the reimbursement of the cost

of government services.” 493 U.S. 52, 63 (1989). The amount of the fee need not be

“precisely calibrated to the use that a party makes of Government services.” Id. at

60. It is only required to be “a fair approximation of the cost of benefits supplied.”

                                          -12-
Id. (quotations omitted).

         Taylor does not contest the supervision fee is used, in part, to fund the

KDOC’s “purchase or lease of enhanced parole supervision services and equipment

(including electronic monitoring, drug screening and surveillance services).” 5

Taylor, 350 F.Supp. 2d at 900; see Kan. Admin. Regs. § 44-5-115(b)(2). Neither

does Taylor allege the supervision fee is excessive in relation to the cost of inmate

supervision. Accordingly, we affirm the district court’s dismissal of Taylor’s takings

claim.

         5.        Equal Protection

         Construing Taylor’s complaint in a most liberal fashion, it appears he is

claiming the retroactive application of Kan. Admin. Regs. § 44-5-115(b) to him,

placed him in a class of prisoners who received a harsher total sentence than those

who were sentenced prior to the existence of the regulation but were not required to

pay the fee. 6 Taylor fails to provide any cogent argument for this claim, citing only

Hudson v. United States, 522 U.S. 93 (1997), for the proposition that the “Due

Process and Equal Protection Clauses protect individuals from sanctions which are

down right irrational.” (R. Doc. 1 at ¶ 61.) Because we have determined that Kan.


              5
             Although twenty-five percent of the supervision fee (after collection costs) goes
   to the crime victims compensation fund, Taylor does not allege the supervision fee is
   invalid because a portion of it goes to costs other than parole supervision. Therefore, we
   need not determine whether this aspect of the statute is invalid as an unlawful taking of
   property.
              6
                  The remainder of his allegations under this heading are indecipherable.

                                                  -13-
Admin. Regs. § 44-5-115(b) is neither punitive nor irrational, this claim fails. As to

any further discussion, we do not consider arguments raised in a perfunctory manner,

unaccompanied by any effort at developed argumentation. M urrell v. Shalala, 43

F.3d 1388, 1389 n.2 (10th Cir. 1994) (quotations omitted); see, e.g., Femedeer, 227

F.3d at 1255 (declining to consider argument where only a perfunctory reference to

the issue was raised); United States v. Kunzman, 54 F.3d 1522, 1534 (10th Cir. 1995)

(declining to consider issues that were nominally raised).

      6.     Procedural Due Process

      Finally, Taylor alleges the deduction of the supervision fees from his prison

account without any pre-deprivation process violates his due process rights under the

Fourteenth Amendment. The Fourteenth Amendment provides that no “State [shall]

deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1. W e pose two questions when reviewing a claimed

procedural due process violation: “[T]he first asks whether there exists a liberty or

property interest which has been interfered with by the State; the second examines

whether the procedures attendant upon that deprivation were constitutionally

sufficient.” Ky. Dep’t of Corr. v. Thom pson, 490 U.S. 454, 460 (1989) (citations

omitted). Even if a liberty or property interest is implicated, “due process is flexible

and calls for such procedural protections as the particular situation demands” in

order “to minimiz[e] the risk of error.” Greenholtz v. Inmates of the Neb. Penal &

Corr. Complex, 442 U.S. 1, 12-13 (1979) (quotations omitted).

                                           -14-
       As the district court recognized, Taylor has a protected property interest in his

prison account. See Gillihan v. Shillinger, 872 F.2d 935, 938-39 (10th Cir. 1989)

(“To the extent that [the funds] constitute monies received from friends and family

outside the prison, plaintiff clearly has a property interest in them. Likewise, it

appears that he has a property interest in any wages he has earned or may earn while

incarcerated. . . .”).

       In determining what process is due, courts must balance (1) the private interest

that will be affected by the official action, (2) the risk of erroneous deprivation, and

the probable value, if any, of additional or substitute procedural safeguards, and (3)

the government’s interest, including the fiscal and administrative costs of additional

process. M athews v. Eldridge, 424 U.S. 319, 335 (1976); see Gillihan, 872 F.2d at

940.

       Taylor claims the proper procedure for the KDOC to collect outstanding

supervision fees is found in the attachment and garnishment procedures set forth in

Kan. Stat. Ann. §§ 60-701-744. If those procedures are not required, he claims he is,

at least, entitled to be heard before the delinquent fees are removed from his prison

account. W e can easily dispose of Taylor’s allegation that the KDOC must use the

statutory attachment and garnishment procedures. The attachment and garnishment

statutes do not incorporate the procedure for the management of prison accounts.

The relevant provision is Kan. Admin. Regs. § 44-5-115 as implemented by IM PP

§ 04-106.

                                           -15-
      As to the first M athews factor, the private interest that is affected is Taylor’s

interest in avoiding an erroneous assessment of the supervision fees authorized to be

collected from his inmate trust account. The district court correctly concluded such

an interest is not compelling because Taylor has an opportunity to contest an

erroneous assessment through the prison grievance process and the KDOC provides

items and services to indigent inmates, such as basic hygiene supplies, free of

charge. W ith regards to the second factor, the risk of erroneous deprivation, the

district court correctly concluded the collection of supervision fees involves routine

matters of accounting with a low risk of error. See Tillman v. Lebanon County Corr.

Facility, 221 F.3d 410, 422 (3d Cir. 2000) (collection of fees from inmates for cost

of housing). In addition, IM PP § 04-106 requires each offender be provided a

monthly listing of any outstanding fees as part of the Inmate Trust Fund A ccounting

Report, which is generated pursuant to IM PP § 04-103. Taylor has not alleged that

he lacked notice of the outstanding fees and obligations. Given adequate notice and

the routine accounting involved in the collection of outstanding obligations, the risk

of erroneous deprivation is minimal.

      As to the third factor, the district court concluded:

      Here, the collection of supervision fees advances a policy of offender
      accountability and rehabilitation, and reimburses the State of Kansas for
      services provided. To require a pre-deprivation hearing before the
      collection of outstanding supervision fees (of which the offender has prior
      notice) w ould substantially increase the burdens of enforcement.

Taylor, 350 F.Supp.2d at 898 (citing Tillman, 221 F.3d at 422 (no pre-deprivation


                                           -16-
proceeding required for deduction of room and board fees from inmate account;

proceeding would be impractical, significantly increase transaction costs and hinder

correctional facility’s ability to reduce costs of incarceration)). W e agree.

      In Gillihan we stated:

      [W ]hen the deprivation is not random and unauthorized, but is pursuant to
      an affirmatively established or de facto policy, procedure, or custom, the
      state has the power to control the deprivation and, therefore, generally
      must, in the absence of compelling reasons to the contrary, give the
      plaintiff a predeprivation hearing.

827 F.2d at 939-40 (citations omitted). W e find the interest of the state is

compelling in this instance.

      Here, Taylor does not contest the amount he owed in delinquent monthly

supervision fees. As we have discussed at length, his various claims regarding the

constitutionality of the supervision fees are without merit. Rather, his procedural

due process claim is tethered only to his belief that he is entitled to a pre-deprivation

proceeding before the unpaid fees may be deducted from his account upon his return

to prison. However, the collection of supervision fees is totally automated and is

controlled by a comprehensive computer program. See IM PP § 04-106. Taylor does

not allege any facts relating to the ability of the KDOC to provide a pre-deprivation

hearing without substantial expense and/or burden. In short, there is nothing in the

record to suggest a pre-deprivation hearing for inmates who have outstanding

supervision fees would be practicable. The purpose of supervision fees and the

procedure for the collection of those fees are entirely reasonable and provide all the


                                           -17-
process due under the circumstances.

Conclusion

      In conclusion, we AFFIRM the district court’s grant of summary judgment to

Defendants on Taylor’s ex post facto and Eighth A mendment claims and its sua

sponte dismissal of Taylor’s takings, bill of attainder, equal protection and

procedural due process claims.



                                       Entered by the C ourt:

                                       Terrence L. O ’Brien
                                       United States Circuit Judge




                                          -18-